Citation Nr: 1234151	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-35 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from September 1968 to September 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board subsequently remanded the case, most recently in October 2011, for further notification, evidentiary development, and adjudication.

The Board again finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As an initial matter, the Board notes that in an April 2001 VA treatment note in which the Veteran was initially diagnosed with hypertension, his treating physician referenced a "flight physical last year."  However, no such "flight physical" is of record.  The Board notes that VCAA requirements demand that VA assist the Veteran with obtaining relevant evidence to consider in the course of adjudicating his claim.  This includes identifying, and if possible obtaining, records such as the "flight physical" identified in the April 2001 VA treatment note.  In fact, in the most recent remand, the Board instructed the agency of original jurisdiction (AOJ) to seek just such records, enlisting the Veteran's help in locating the records if necessary.  However, the AOJ did not follow up on this remand instruction.  Thus, on remand, the AOJ is again instructed to seek these records and associate them with the claims file, seeking the Veteran's assistance in doing so if necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.)

Specifically regarding hypertension, the Board notes as pertinent to this claim that regulations define hypertension as, in pertinent part, "diastolic blood pressure [of] predominantly 90mm. or greater."  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).

Regarding his service connection claim, the Veteran has contended that he has hypertension secondary to his service-connected diabetes mellitus.  The RO denied the Veteran's claim on the basis that the medical evidence of record weighed against a finding of a link between his current hypertension disability and his service-connected diabetes mellitus, and between his hypertension and service.

Service treatment records reflect that, at his enlistment examination in July 1968, his heart was found to be normal, and his blood pressure was recorded as 120/84.  However, at a July 1972 medical examination, the Veteran's blood pressure was recorded as 130/90.  He was seen in January 1978 for a follow-up visit for treatment of a skin rash; at that time, his blood pressure was recorded as 126/90.  He was again seen in November 1988 for treatment of cellulitis resulting from a bug bite; blood pressure readings at that time were 130/90.  Similarly, at an undated record of a weight management visit, the Veteran's blood pressure was recorded as 136/90.  However, at his June 1991 separation medical examination, the Veteran's heart was again found to be normal, with a blood pressure reading of 116/80.  Post-service treatment records reflect that the Veteran was not treated for hypertension for many years after his separation from service.  A review of VA treatment records reflects that he was first diagnosed with essential hypertension in April 2001 and has continued to receive treatment since that time.  

The Veteran has undergone multiple VA examinations in relation to this claim.  In that connection, report of the May 2010 examination reflects the examiner's conclusion that the Veteran's hypertension was not caused by his diabetes mellitus.  No rationale was given for this opinion.  In addendum opinions added in December 2010 and October 2011, a different examiner reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's hypertension was caused by or made chronically worse by his service-connected diabetes mellitus.  In these opinions, the examiner offered a clear rationale for her conclusion that the Veteran's hypertension has not been caused or aggravated by his diabetes mellitus.  However, and despite a clear request to do so, the examiner did not offer an opinion as to whether the Veteran's hypertension was directly related to a period of military service.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although the May 2010 VA examiner conducted adequate evaluation of the Veteran's physical condition at the time, the Board notes that none of the VA examiners has provided an adequately reasoned opinion as to whether the Veteran's currently diagnosed hypertension is directly related to service.  This is so despite repeated, and very specific, instructions to the AOJ in both the October 2010 and October 2011 remands regarding the questions to be answered by the VA examiner.  Because the VA examiners have not provided a medical nexus opinion with an explanation concerning a direct relationship between the Veteran's current hypertension and service, the VA medical opinions obtained to date are inadequate.  See 38 C.F.R. § 4.2 (2011) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.

In light of the above considerations, the Board concludes that yet another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for hypertension.  38 U.S.C.A. § 5103A (West 2011).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether the Veteran's current hypertension is directly linked to his time on active duty.  The Veteran's in-service blood pressure readings of 130/90 at a July 1972 report of medical examination, of 126/90 in January 1976, of 130/90 in November 1988, and of 136/90 at an undated weight management visit must be discussed in the context of any negative opinion.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in his possession, and the AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a service connection claim on the basis of secondary service connection.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The AOJ must also search for any records from other sources, including (but not limited to) the source of a "flight physical" mentioned in an April 2001 VA treatment note diagnosing the Veteran with hypertension.  The Veteran's help in identifying and securing any such records must be sought.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  

The VA examination is necessary to determine the etiology of any current hypertension shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed hypertension is directly traceable to his period of military service.  The Veteran's in-service blood pressure readings of 130/90 at a July 1972 report of medical examination, of 126/90 in January 1976, of 130/90 in November 1988, and of 136/90 at an undated weight management visit must be discussed in the context of any negative opinion.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s), and a complete rationale must be given for all opinions and conclusions expressed.  

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

